DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 15-24 are pending in this application.
Claims 1-14 are cancelled. 
Claims 15-16 and 24 are amended.
Claims 15-24 are presented for examination. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US Publication No. 2006/0290484 A1). 
Regarding claim 15, Bauchot teaches a vehicle positioning system comprising: a. an HF RFID tag reader comprising an antenna configured for mounting to the vehicle for reading HF RFID tags provided in the vehicle wheel, wherein the HF RFID tag reader is mounted to the vehicle at a distance to allow for a proximate HF RFID tag of the HF RFID tags to be in the HF RFID range of the HF RFID tag reader (Bauchot: Para. 0025, 0034, 0063-0065; a single reader antenna can be used in a vehicle for locating tires embedding piezoelectric tags or electronic RFID tags (passive, semi-passive, or active HF or UHF RFID tags), possibly adapted to transmit data relative to the tires e.g., identifier; consider only the position of the tags when these are at the 
Bauchot doesn’t explicitly teach b. a controller configured to cause the antenna to read HF RFID tags in the vehicle wheel.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a computer as a controller in order to process the HF RFID tag data read in my the HF RFID reader to determine the position of the vehicle’s tires (Bauchot: Para. 0025, 0034, 0065).
In the following limitations, Bauchot teaches determining which HF RFID tag of the HF RFID tags is proximate to the antenna, to derive therefrom identification information and to ascertain wheel rotation for determining a position of the vehicle on the basis of the identification information derived from the HF RFID tags (Bauchot: Para. 0025, 0034, 0052, 0063-0065, Fig. 7; vehicle mounted controller in communication with the receiver; each RFID allows one to take into account the rotation of the wheels; algorithm according to the invention for determining the position of the wheels).
Regarding claim 16, Bauchot teaches a vehicle positioning system for determining the position of a vehicle comprising: a. an RFID antenna mount configured for mounting an RFID antenna on the vehicle in proximity to a tire on a wheel well or adjacent thereto (Bauchot: Para. 0034, 0063-0065; RFID reader antenna is positioned within the vehicle comprising the tires to monitor); b. an RFID antenna mounted on the RFID antenna mount configured for communicating with a proximate RFID tag of a set of multiple RFID tags located in the tire in proximity to the RFID transceiver to interrogate the proximate RFID tag of the set of multiple RFID tags, and to detect a return signal indicative of a tag identifier associated with the proximate RFID tag, thereby identifying which RFID tag of the set of multiple RFID tags is proximate to the RFID antenna (Bauchot: Para. 0017, 0052, 0063-0065; RFID reader antenna is positioned within the vehicle comprising the tires to monitor; signal emitted by the antenna of the reader and the modulated signal reflected by the RFID tag; position of reader antenna has been determined, knowing distances d.sub.1, d.sub.2, d.sub.3, and d.sub.4 and the associated RFID tag identifier allows the determination of the RFID tag position).
Bauchot doesn’t explicitly teach c. a controller configured for communicating with the RFID antenna to cause the interrogating of the proximate RFID tags and to receive the return signal, the controller being further configured for determining, at least in part on the basis of a return signal and a previously-received return signal, wheel rotation associated with a position of the vehicle; d. a controller output configured for outputting an indication of the position of the vehicle.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a computer as a controller in order to process the HF RFID tag data read in my the HF RFID reader to determine the position of the vehicle’s tires and display the RF signals to the vehicle operator (Bauchot: Para. 0004, 0025, 0034, 0065).
Regarding claim 24, Bauchot teaches a vehicle positioning system comprising: a. an HF RFID tag reader comprising an antenna configured for mounting to a vehicle wheel of a vehicle for reading a proximate HF RFID tag from a set of two or more HF RFID tags provided in the vehicle wheel, wherein the HF RFID tag reader is mounted to the vehicle at a distance to allow for the proximate HF RFID tag from the set of two or more HF RFID tags to be in HF RFID range of the HF RFID tag reader, wherein each of the HF RFID tags of the set of two or more HF RFID tags comprises respective identification information (Bauchot: Para. 0025, 0034,  0063-0065; a single reader antenna can be used in a vehicle for locating tires embedding piezoelectric tags or electronic RFID tags (passive, semi-passive, or active HF or UHF RFID tags), possibly adapted to transmit data relative to the tires e.g., identifier; consider only the position of the tags when these are at the closest position to the reader antenna; RFID reader antenna is positioned within the vehicle comprising the tires to monitor; each tire can embed more than one RFID tag).
Bauchot doesn’t explicitly teach b. a controller configured to cause the antenna to read the proximate HF RFID tag in the vehicle wheel to derive therefrom the respective identification information of the proximate HF RFID tag.
However, Bauchot is deemed to disclose an equivalent teaching. Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a computer as a controller in order to process the HF RFID tag data read in my the HF RFID reader to determine the position of the vehicle’s tires (Bauchot: Para. 0025, 0034, 0065).
to ascertain a position of the vehicle on the basis of the identification information derived from the proximate HF RFID tag of the set of HF RFID tags and the sequence of the HF RFID tags passing in proximity of the antenna (Bauchot: Para. 0025, 0034, 0052, 0063-0065; vehicle mounted controller in communication with the receiver; each RFID allows one to take into account the rotation of the wheels; algorithm according to the invention for determining the position of the wheels).

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US Publication No. 2006/0290484 A1) in view of Lowe et al. (US Patent No. 5,673,018). 
Regarding claim 17, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 16, wherein the controller is configured for computing a reckoned distance of travel of the vehicle on the basis of the received return signal and the previously-received return signal.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 16, wherein the controller is configured for computing a reckoned distance of travel of the vehicle on the basis of the received return signal and the previously-received return signal (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately 
Regarding claim 18, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 17, wherein the controller is configured for computing the reckoned distance of travel of the vehicle at least in part on the basis of the relative position of the proximate RFID tag and a previous RFID tag associated with the previously-received return signal.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 17, wherein the controller is configured for computing the reckoned distance of travel of the vehicle at least in part on the basis of the relative position of the proximate RFID tag and a previous RFID tag associated with the previously-received return signal (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately determine the distance a vehicle has been driven without having to manually read an odometer (Lowe: Col. 2 Lines 22-24).
Regarding claim 19, Bauchot doesn’t explicitly teach the controller is configured for computing the reckoned distance of travel of the vehicle by determining a direction of rotation of the tire between receiving the return signal and the previously- received return signal on the basis of the relative position of the RFID tag and the previous RFID tag. 
the controller is configured for computing the reckoned distance of travel of the vehicle by determining a direction of rotation of the tire between receiving the return signal and the previously- received return signal on the basis of the relative position of the RFID tag and the previous RFID tag.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses the accumulated history and known tire diameter to determine the distance traveled by the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2). Using the accumulated saved history of wheel rotations would determine the direction of travel for the vehicle based on the number of rotations completed. As the vehicle moves forward the odometer would count up, whereas when the vehicle moves in reverse, the odometer would count down. The comparison of the current odometer count versus a historical odometer count would indicate not only the direction of travel, but the distance traveled by the vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order to accurately determine the distance a vehicle has been driven without having to manually read an odometer (Lowe: Col. 2 Lines 22-24).
Regarding claim 20, Bauchot doesn’t explicitly teach the vehicle positioning system of claim 17, wherein the received return signal and the previously-received return signal belong to a plurality of successive return signals, each indicative of a respective tag identifier, the controller being configured for ascertaining the reckoned distance of travel of the vehicle on the basis of the number of successive return signals and a relative distance on the tire of respective RFID tags associated with the respective tag identifiers.
However Lowe, in the same field of endeavor, teaches the vehicle positioning system of claim 17, wherein the received return signal and the previously-received return signal belong to a plurality of successive return signals, each indicative of a respective tag identifier, the controller being configured for ascertaining the reckoned distance of travel of the vehicle on the basis of the number of successive return signals and a relative distance on the tire of respective RFID tags associated with the respective tag identifiers (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
Regarding claim 21, Bauchot doesn’t explicitly teach the controller is further configured for determining a direction of travel for the vehicle on the basis of the tag identifier and a previous tag identifier derived from a previously-received return signal.
However Lowe, in the same field of endeavor, teaches the controller is further configured for determining a direction of travel for the vehicle on the basis of the tag identifier and a previous tag identifier derived from a previously-received return signal.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
Regarding claim 22, Bauchot doesn’t explicitly teach the controller is configured for determining whether the vehicle is moving in a forward direction or in a reverse direction on the basis of the tag identifier and the previous tag identifier.
However Lowe, in the same field of endeavor, teaches the controller is configured for determining whether the vehicle is moving in a forward direction or in a reverse direction on the basis of the tag identifier and the previous tag identifier.
Lowe includes comparing the stored historical odometer count of wheel rotations to the current number of wheel rotations (Lowe: Col. 4 Lines 43-50). The prior art uses the accumulated history and known tire diameter to determine the distance traveled by the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2). Using the accumulated saved history of wheel rotations would determine the direction of travel for the vehicle based on the number of rotations completed. As the vehicle moves forward the odometer would count 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bauchot et al. (US Publication No. 2006/0290484 A1) in view of Lowe et al. (US Patent No. 5,673,018) and in further view of Sarafat et al. (US Patent No. 7,849,415 B1). 
Regarding claim 23, Bauchot and Lowe don’t explicitly teach the position of the vehicle is an absolute position of the vehicle, the controller being configured for processing GPS signal data to derive GPS position data, the controller being configured to determine the position of the vehicle on the basis of the GPS position data.
However Sarafat, in the same field of endeavor, teaches the position of the vehicle is an absolute position of the vehicle, the controller being configured for processing GPS signal data to derive GPS position data, the controller being configured to determine the position of the vehicle on the basis of the GPS position data (Sarafat: Col. 5 Lines 25-33; position from GPS reads on GPS position data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Sarafat into Bauchot and Lowe in order to re-
In the following limitation, Bauchot doesn’t explicitly teach the reckoned distance of travel of the vehicle.
However Lowe, in the same field of endeavor teaches the reckoned distance of travel of the vehicle (Lowe: Col. 2 Line 62 - Col. 3 Line 2, Col. 4 Lines 43-50; compute the incremental distance driven since the last reading reads on reckoned distance of travel of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Bauchot into Lowe in order in order to compute the incremental distance driven since the last computation using the rotation number for the vehicle’s wheels (Lowe: Col. 4 Lines 43-50).
 

Response to Arguments
Applicant’s arguments, filed 20 July 2021, with respect to the rejection of claims 15-24 under 35 U.S.C. §103 have been fully considered, but they are not persuasive.
Applicant argues that “Bauchot does not calculate the position or displacement of the vehicle” with respect to amended claim 15.
In response to the argument above, Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). The systems contains an algorithm that takes into account the rotation of the wheels and the position of the 
Applicant next argues that “Bauchot does not determine the position of the vehicle, but the position of the tires” with respect to amended claim 16.
In response to the argument above, the systems contains an algorithm that takes into account the rotation of the wheels and the position of the tags to determine the position of the wheels (Bauchot: Para. 0052, 0063) which is using the determined wheel rotation to calculate the position of the vehicle. Bauchot uses a reader antenna and a particular RFID tag to determine the position of the particular RFID tag and of the tire (Bauchot: Abstract). Determining the position of the tires over time is determining the position of the vehicle as it moves as a calculation of distance traveled which is a version of vehicle positioning. 
The applicant claims using the determined position and rotation of the tires for determining a position of the vehicle. The prior art determines the position and rotation of the tires, therefore Bauchot determines the position of the vehicle. The claim does not specify a certain type of vehicle position, only that the vehicle be positioned on the basis of the identification information from the RFID tags. The prior art does use the RFID tags on the vehicle to determine the position of the tires and therefore the position of the vehicle.
Applicant next argues that “Bauchot purposely discards the rotation of the wheel from its calculations” with respect to amended claim 16.
In response to the argument above, the systems contains an algorithm that takes into account the rotation of the wheels and the position of the tags to determine the 
Applicant next argues that “Bauchot does not teach a return signal and a previously-received return signal for determining rotation of a when of the vehicle associated with a position of the vehicle” with respect to amended claim 16.
In response to the argument above, Bauchot includes a single reader antenna can be used in a vehicle for locating tires electronic RFID or HF RFID tags where the reader antenna is adapted to transmit data relative to the tires tag identifiers (Bauchot: Para. 0034, 0065). The system determines the distance between the reader antenna and each HF RFID tag several times to take into account the rotation of the wheels so as to consider only the position of the tags when these are at the closest position of the reader antenna (Bauchot: Para. 0063).The reading of each HF RFID several times is a return signal and a previously-received return signal creating a plurality of successive signals when Bauchot reaches the tags several times to take into account the rotation of the wheels. 
Applicant next argues that “nowhere does Bauchot mention that the rotation of the wheel is determined” with respect to amended claim 16.
In response to the argument above, Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels 
Applicant next argues that “Bauchot does not teach determining the position of the vehicle” with respect to amended claim 16.
In response to the argument above, Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). The systems contains an algorithm that takes into account the rotation of the wheels and the position of the tags to determine the position of the wheels (Bauchot: Para. 0052, 0063) which is using the determined wheel rotation to calculate the position of the vehicle.
Applicant next argues that “nowhere does Bauchot teach an antenna configured for mounting to a vehicle wheel of a vehicle” with respect to amended claim 24.
In response to the argument above, Bauchot includes a single reader antenna can be used in a vehicle for locating tires electronic RFID or HF RFID tags where the reader antenna is adapted to transmit data relative to the tires tag identifiers (Bauchot: Para. 0034, 0065). 
Applicant next argues that “Bauchot does not sate that the sequence of these RFID tags holds an importance in gathering distance information” with respect to amended claim 24.

Applicant next argues that “Bauchot does not discuss ascertaining positional information from the sequence of these HF RFID tags passing in proximity of the antenna” with respected to amended claim 24.
In response to the argument above, Bauchot discloses a RFID tag and RFID reader where the read data from the RFID tag can be transmitted directly to a host computer for data processing (Bauchot: Para. 0025). Bauchot discloses HF RFID tags located on the tires of a vehicle (Bauchot: Para. 0026, 0034, 0038). The computer that contains the data read by the HF RFID reader and performs the data processing is a type of controller. Bauchot uses the HF RFID tag identifier to determine the HF RFID tag’s position and determine the position of the wheels (Bauchot: Para. 0034, 0052) through sent and received signals between the HF RFID tags and the HF RFID reader (Bauchot: Para. 0025-0027, 0066). The systems contains an algorithm that takes into account the rotation of the wheels and the position of the tags to determine the position 
Applicant argues that claims 17 to 22 depend directly or indirectly on claim 16 and are allowable due to their dependency of claim 16.
Claim 16 is rejected, therefore claims 17 to 22 are rejected based on their dependency.
Applicant argues claims 23 depends indirectly on claim 16 and are allowable based on its dependency on claim 16.
Claim 16 is rejected, therefore claim 23 are rejected based on its dependency.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Bauchot’s HF RFID tags used for tire positioning reads on applicant’s HF RFID distance traveled for a vehicle. The rejection is maintained. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loop US publication 2015/0189770 A1 teaches RFID attached to tires.
Tanino US publication 2011/0288772 A1 teaches dead reckoning with RF and GPS.
Watanabe et al. US patent 8,195,392 B2 teaches position detecting apparatus using GPS, speed counting pulses, and a Kalman filter.
Awamori et al. US publication 2016/0185346 A1 teaches dead reckoning with RF and GPS.
Chin et al. US publication 2017/0174129 A1 teaches dead reckoning with RF and GPS.
Kvisteroy et al. US publication 2009/0027183 A1 teaches tire localization system using RFID tags and reader.
Bauchot et al. US patent 7,474,214 B2 teaches locating tires using at least one RFID tag and RFID reader antenna.
Lowe et al. US patent 5673018 teaches RF odometer to measure distance traveled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663